Specification
The amendment filed 4/18/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  There are two instances of new matter introduced by the amendment:
First, in the amendment to paragraph [0016] the edges as they are now defined as 150 and 160 were the original disclosure does not support them to be “at least partially bent outwardly”.
Second, the new Fig. 4D where the rib is supported solely between the gussets 80 and 100 is not supported by the original disclosure.  In fact to the contrary, the fastener 400 shown in the original Figs. 4B-4C is described as where the “springs retain their retention force either via gussets 80, 100 or via rib 460”.  So, there is no disclosure of the gussets 80, 100 and only the rib 460 as shown in new Fig. 4D.  Paragraph [0086] discusses the rib may be in addition to the gussets but also requires there to be “barbs (bent inwardly) in addition to or in place of the gussets” and there are no barbs included in Fig. 4D.  Also, paragraph [0086] does not expressly state that the rib is between the gussets but instead the barbs may be securing the panel.  It should also be noted that the “446” labeled rib is not found in the drawings.
Applicant is required to cancel the new matter in the reply to this Office Action.


Additionally, the disclosure is objected to because of the other following informalities: the amendment to paragraph [0016] is in the Summary section and as such should not include the reference 
Appropriate correction is required.

The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis for the peak and side-cuts associated with the fastener having the gussets as shown in Figs. 1-3 and 9-16.  In other words the description of Figs. 1-3 and 9-16 do not include any description of the either the peak or side-cuts as claimed.  The side-cuts are discussed in p.[0085] where they are described as “in the vicinity of peaks 126” but the peaks labeled 126 are only found in Figs. 4C and 5A-5E where there are no gussets.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each of claims 5, 13 and 18, the limitation “or in place of 


Allowable Subject Matter
Claims 1-4, 6-12, 14-17 and 19-24 are allowable.


Response to Remarks
Applicant argues that the edges 150 and 160 being at least partially bent outwardly is supported in paragraphs [0014] and [0016].  In response, the examiner disagrees because while the paragraphs do describe the edges as partially bent there is no support for it being the edges labeled 150 and 160 because both the reference numerals 150 and 160 were added by amendment and were not originally disclosed.  In other words, there is no evidence that the partially bent edges are those edges pointed to in the drawings with the reference numerals 150 and 160.

Applicant’s amendment to claims 5, 13, and 18 does not correct that Fig. 4D is new matter.  It still requires there to be barbs that engage the rib which is similar to the preceding patents.

Applicant argues the peaks 126 are shown in Figs. 4C and 5A-5E as a partial view.  In response, the examiner agrees but, the peaks in the vicinity of the side-cuts still needs to have antecedent basis in the description.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677